Opinion
Per Curiam,
From the order of the court below, resolving the venue of the separate causes of action of the two plaintiffs (joined in one complaint), the plaintiffs have taken but a single appeal. The joint appeal was improperly taken; two appeals, one by each plaintiff, were required: see Shaw v. Plains Township, 270 Pa. 387, 388, 113 A. 410. Nor do the circumstances admit of a non pros as to the one plaintiff, leaving the appeal as that of the other. As the appeal must therefore be quashed, we do not get to the question whether the amount in controversy was sufficient to give this court appellate jurisdiction.
Appeal quashed.